United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, FORT
)
BUCHANAN CHILD & YOUTH SERVICES,
)
Fort Buchanan, PR, Employer
)
___________________________________________ )
M.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2131
Issued: March 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 22, 2006 which denied her claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an emotional condition in the performance of duty.
FACTUAL HISTORY
On June 14, 2006 appellant, then a 43-year-old recreation specialist, filed a traumatic
injury claim alleging that on May 25, 2006 she experienced anxiety and stress after a counseling
meeting with her supervisor. She did not stop work.

Appellant submitted a report from Dr. Vivian Acevedo, a family practitioner, dated
May 25, 2006. Dr. Acevedo treated appellant for a migraine headache and chest pains and
diagnosed migraine headache. She noted that appellant had a history of migraine headaches and
indicated that her condition could be work related.
By letters dated June 15 and July 7, 2006, the Office asked appellant to submit additional
factual and medical information, including a detailed description of the employment factors or
incidents that she believed contributed to her claimed illness. In letters of the same date, the
Office requested that the employing establishment submit a statement addressing appellant’s
allegations.
Appellant submitted an undated statement alleging that, on May 25, 2006, her supervisor
improperly requested a counseling session with her to discuss her performance and attitude
toward her coworkers. She alleged that her supervisor improperly advised her that she was
excessively absent during the previous camp program and that regular attendance would be
required at the next camp program. Appellant alleged that her supervisor improperly assigned
her duties of an assistant instead of duties coinciding with her position as a director of youth
programs. She submitted a report from Dr. Jennifer E. Nieves Santos, a family practitioner,
dated May 30, 2006. Dr. Santos treated appellant for anxiety and chest pain and diagnosed a
nervous breakdown. In a July 18, 2006 attending physician’s report, Dr. Acevedo noted that
appellant reported working under a lot of stress since May 25, 2006. She diagnosed major
depressive disorder and noted with a checkmark “yes” that appellant’s condition was caused or
aggravated by an employment activity. Dr. Acevedo indicated that appellant was totally
disabled. In a prescription note of the same date, she noted that appellant was evaluated and
remained emotionally affected and could not work.
The employing establishment submitted a memorandum from Irma Julia, chief of child
and youth services, dated August 9, 2006. Ms. Julia noted that appellant served as a recreation
specialist for several years and was responsible for coordinating and planning youth programs.
She indicated that appellant was called in for a counseling session to discuss issues pertaining to
her relations and communications with coworkers. Appellant was informed that due to
unforeseen events the summer camp program would be changed. She indicated that school
facilities, were unavailable and the program would have to be held in the current facilities which
would entail changes to the youth group size, planning and employee scheduling. Ms. Julia
stated that, as a manager, she was responsible for counseling employees on issues that may
interfere with their performance and the mission of the program. She noted that her decision to
counsel appellant was based on the circumstances and the best interest of the program.
In an August 22, 2006 decision, the Office denied appellant’s claim finding that the
claimed emotional condition did not occur in the performance of duty.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical

2

opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.3
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.4 When an employee
experiences emotional stress in carrying out her employment duties, and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from her emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of her work.5
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to her regular or specially-assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
1

Donna Faye Cardwell, 41 ECAB 730 (1990).

2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

5

Lillian Cutler, supra note 2.

6

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 2.
7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

3

ANALYSIS
Appellant did not attribute her anxiety or stress to any of her regular duties as a recreation
specialist.
Appellant’s allegations regarding her performance evaluation, absenteeism and work
assignments relate to administrative or personnel actions. In Thomas D. McEuen,9 the Board
held that an employee’s emotional reaction to administrative actions or personnel matters taken
by the employing establishment is not covered under the Act as such matters pertain to
procedures and requirements of the employer and do not bear a direct relation to the work
required of the employee. The Board noted, however, that coverage under the Act would attach
if the factual circumstances surrounding the administrative or personnel action established error
or abuse by the employing establishment superiors in dealing with the claimant. Absent
evidence of such error or abuse, the resulting emotional condition must be considered selfgenerated and not employment generated. In determining whether the employing establishment
erred or acted abusively, the Board has examined whether the employing establishment acted
reasonably.10
Appellant alleged that on May 25, 2006, her supervisor improperly requested a
counseling session with her to discuss her performance and attitude toward her coworkers. This
relates to administrative or personnel matters, not to the employee’s regular or specially-assigned
work duties and does not fall within the coverage of the Act.11 Although the handling of
disciplinary actions and evaluations are generally related to the employment, they are
administrative functions of the employer and not duties of the employee.12 As noted, an
administrative or personnel matter will not be considered to be an employment factor unless the
evidence discloses error or abuse on the part of the employing establishment or that it acted
unreasonably. The evidence is insufficient to establish that the employing establishment erred or
acted abusively in this matter. Ms. Julia, chief of child and youth services, submitted a
memorandum dated August 9, 2006 stating that appellant was called in for a counseling session
to discuss issues pertaining to her relations and communications with coworkers. She advised
that as a manager she was responsible for counseling employees on issues that may interfere with
their performance and the mission of the program. Ms. Julia’s decision to counsel appellant was
based on the circumstances and the best interests of the program. Although appellant alleged
stress and anxiety after meeting with her supervisor she has not provided evidence to substantiate
that any actions taken by Ms. Julia were in error, abusive or unreasonable in nature. She has not
established a compensable factor pertaining to the issuance of disciplinary actions and
evaluation.

9

See Thomas D. McEuen, supra note 6; Lillian Cutler, supra note 2.

10

See Richard J. Dube, 42 ECAB 916, 920 (1991).

11

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
12

Id.

4

Appellant alleged that Ms. Julia improperly advised her that she was excessively absent
during the previous camp program and that she was required to regularly attend the next camp
program. The Board notes that the handling of leave requests and attendance matters are
generally related to the employment, they are administrative functions of the employer and not
duties of the employee.13 The Board finds that the employing establishment acted reasonably in
this administrative matter. Ms. Julia indicated, as noted above, that as a manager she was
responsible for counseling employees on issues that may interfere with their performance and the
mission of the program and in this instance her decision to counsel appellant was based on the
circumstances and the best interest of the program. Appellant has presented no evidence to
establish error or abuse in the counseling session or the matters discussed. Her complaints focus
primarily on the manner in which her supervisor exercised her supervisory discretion. The
Board has held that mere dislike or disagreement with a supervisory action will not be
compensable absent evidence of error or abuse. Appellant has not established administrative
error or abuse by her supervisor and therefore they are not compensable under the Act.
Appellant also alleged that Ms. Julia improperly assigned her duties of an assistant
instead of duties coinciding with her position as a director of youth programs.14 The Board finds
that appellant has not offered sufficient evidence to establish error or abuse regarding her work
assignments. The evidence does not establish that the employing establishment acted
unreasonably. Ms. Julia indicated that appellant was informed that due to unforeseen events
changes would have to be made to the summer camp program. She indicated that school
facilities were unavailable and the program would have to be held in the current facilities which
would entail changes to the youth group size, planning and employee scheduling. Ms. Julia
indicated that she was acting in the best interest of the program. The Board has also held that
denials by an employing establishment of a request for a different job, promotion or transfer are
not compensable factors of employment under the Act, as they do not involve appellant’s ability
to perform her regular or specially-assigned work duties, but rather constitute appellant’s desire
to work in a different position.15 The employing establishment has either denied appellant’s
allegations or explained the reasons for its actions in these administrative matters. Appellant has
presented no evidence to support that her supervisor acted unreasonably. She has not established
a compensable factor of employment in this regard.16
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

13

See Judy Kahn, 53 ECAB 321 (2002).

14

Donney T. Drennon-Gala, 56 ECAB ___ (Docket No. 04-2190, issued April 26, 2005).

15

Donald W. Bottles, 40 ECAB 349, 353 (1988).

16

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the August 22, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

